438 F.2d 1220
FMC CORPORATION, Inc., Appellant,v.KNOWLES ELECTRIC, INC., Appellee.
No. 14808.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 4, 1971.Decided Feb. 23, 1971.

Before WINTER and CRAVEN, Circuit Judges, and MILLER, District Judge.
PER CURIAM:


1
FMC Corporation, Inc. sued Knowles Electric, Inc. to recover for property damage sustained by FMC as a result of a fire which occurred allegedly as a result of Knowles' negligence while Knowles was performing work on FMC's property.  Knowles defended on the ground of FMC's contributory negligence and Knowles interposed a counterclaim for the value of its tools lost in the fire.


2
From a general jury verdict for defendant in the main action, FMC appeals.  From our review of the record we think there was a sufficient evidentiary basis for the district judge's delineation of the jury issues set forth in his charge, and that in delineating those issues, the district judge correctly described the legal rules to be applied in their resolution.  We perceive no error.


3
Our review of the case has been made more difficult of FMC's failure to file an appendix in compliance with Rule 30, F.R.App.Pro.  Permission to dispense with an appendix was neither sought nor granted in accordance with Rule 30(f), supra.  We, therefore, conclude that the appeal should be dismissed.


4
Appeal dismissed.


5
Dale I. Larson, Minneapolis, Minn.  (Robert M. Wattson, and Robins, Davis & Lyons, Minneapolis, Minn., and Howard R. Klostermeyer and Spilman, Thomas, Battle & Klostermeyer, Charleston, W. Va., on brief) for appellant.


6
Joseph R. Goodwin, Charleston, W. Va.  (Goodwin & Goodwin, John S. Haight and Kay, Casto & Chaney, Charleston, W. Va., on brief) for appellee.